Citation Nr: 9932668	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for PTSD, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a 10 percent rating for the veteran's PTSD.  In a 
September 1997 rating decision, the RO increased the rating 
for PTSD to 50 percent.  The veteran continued his appeal, 
and he is seeking a rating in excess of 50 percent for his 
PTSD.  This appeal also arises from the RO's denial, in the 
September 1997 rating decision, of service connection for 
alcoholism, claimed as secondary to PTSD.  The veteran has 
since relocated, and his case is now being handled through 
the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA mental health professionals have stated that the 
veteran's alcohol dependence is the result of his PTSD.

3.  It is reasonably shown that the current manifestations of 
the veteran's PTSD result in his virtual isolation in the 
community.


CONCLUSIONS OF LAW

1.  It is reasonably shown that the veteran's alcohol 
dependence is the result of his service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

2.  The criteria for a 100 percent disability rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Alcoholism
The veteran contends that he has alcoholism that began in 
service or was caused by his service-connected PTSD.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The law 
governing veteran's benefits states that no compensation 
shall be paid if a disability is a result of the disabled 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that, although compensation may not 
be paid, 38 U.S.C.A. § 1110 does not preclude the 
establishment of service-connection for such a condition.  
See Barela v. West, 11 Vet. App. 280, 283 (1998).  In a 
precedent opinion, the General Counsel of VA further 
clarified that a substance abuse disability that is caused by 
a service-connected disability can be service connected under 
38 C.F.R. § 3.310(a), although disability compensation cannot 
be paid for such a disability.  See VAOPGPREC 7-99 (June 9, 
1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, there is 
medical evidence that the veteran has alcohol dependence, and 
there are medical opinions that his alcohol dependence is a 
result of his service-connected PTSD.  Based on that 
evidence, the Board finds that the veteran's claim for 
service connection for alcoholism is plausible and well 
grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that the 
facts relevant to the veteran's claim have been properly 
developed, and that VA has satisfied its statutory obligation 
to assist the veteran in the development of his claim.

VA medical records show treatment of the veteran since 1990 
for PTSD.  VA has established service connection for the 
veteran's PTSD.  The veteran reports that he began to use 
alcohol during his service in Vietnam, and that he continued 
after service to use alcohol, sometimes at the level of daily 
drinking of such quantities as a case of beer per day or a 
fifth of rum per day.  In June 1993, and again in March 1995, 
the veteran underwent VA inpatient treatment for alcohol 
abuse.  VA medical treatment and examination records dated 
from 1992 to 1999 reflect the veteran's reports of past and 
present alcohol abuse.  The records from 1994 through 1997 
reflect that the veteran sometimes reported that he was 
abstaining from alcohol, and other times reported heavy daily 
drinking.

On VA examination in March 1995, the veteran reported that he 
currently had an alcohol problem.  The examiner's diagnoses 
included alcohol dependence and abuse, secondary to PTSD.  In 
a February 1997 hearing at the RO, the veteran reported that 
he was presently drinking almost every day, approximately a 
fifth of rum per day.  On VA examination in March 1997, the 
veteran reported that he had been drinking since 1968, but 
that he had been abstaining since his inpatient treatment in 
1995.  Examining psychologist Philip Bressler, Ph.D., 
indicated that the veteran had alcohol dependence in 
remission.  Dr. Bressler wrote, "On the basis of my review 
of his records and our interview, I believe alcohol 
dependence is secondary to, and the direct result, of his 
trauma and subsequent post-traumatic stress disorder."  On 
VA psychiatric examination in May 1999, the examiner found 
that the veteran had a history of alcohol dependence, but 
that the alcohol dependence had been in remission for five 
years.

The veteran has been diagnosed with alcohol dependence.  The 
records provide somewhat conflicting evidence with regard to 
the timing and duration of various periods of remission.  
Overall, the evidence cannot be said to show that the alcohol 
dependence has permanently resolved.  Two VA mental health 
professionals, who examined the veteran in 1995 and 1997, 
respectively, each concluded that the veteran's alcohol 
dependence was secondary to his PTSD.  The Board finds that 
the record supports a finding that the veteran's alcohol 
dependence is the result of his service-connected PTSD.  
Therefore, service connection for alcohol dependence is 
granted.  As noted above, disability compensation may not be 
paid for the veteran's service-connected alcohol dependence.  
38 U.S.C.A. § 1110 (West 1991).

Increased Rating for PTSD
The veteran appealed the 10 percent rating initially assigned 
for his service-connected PTSD.  When the RO increased the 
rating to 50 percent, he continued his appeal, asserting that 
his disability due to PTSD warrants a rating higher than 
50 percent.  The Court has established that when a claimant 
was awarded service connection for a disability, and the 
claimant subsequently appealed the RO's initial assignment of 
the rating for those disabilities, the claim is well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  The veteran appealed the rating initially 
assigned for his PTSD, and the rating schedule provides for 
higher ratings for that disorder.  The Board finds that his 
claim for an increased rating is well grounded.  The Board 
also finds that the facts relevant to that claim have been 
properly developed, so that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a 
rating higher than the rating initially assigned has been 
pending, revised criteria for rating mental disorders, 
including PTSD, became effective.  See 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. Part 4, effective November 7, 
1996).  The Court has held that when a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version 
most favorable to an appellant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board finds that the regulations in effect prior to November 
7, 1996 (the former regulations) are more favorable to the 
veteran.  Therefore, the Board will apply the former 
regulations to the veteran's claim.

Under the former regulations, the criteria for ratings of 50 
percent or more from PTSD were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.   
...........
   .................................................... 50 percent

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.   .............. 70 
percent

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
obtain or retain employment.
   ................................................. 100 percent

38 C.F.R. § 4.132 (1996).

The Court has indicated that satisfaction of any one of the 
criteria for a 100 percent rating under Diagnostic Code 9411 
warrants a grant of a 100 percent rating.  Johnson v. Brown, 
7 Vet. App. 95, 99 (1994).

VA medical records reflect that the veteran has been in 
treatment since 1990 for mental health problems.  The veteran 
reported feeling depressed and anxious, and having intrusive 
thoughts and dreams about his Vietnam service.  He reported 
that he had served as a medic in combat in Vietnam.  He 
reported a post-service history of divorce and frequent job 
changes.  Mental health examination and treatment records 
from 1991 forward include PTSD as a diagnosis.

In June 1993, a VA psychologist noted that the veteran's PTSD 
appeared rather marked, with paranoid features.  The veteran 
reported olfactory hallucinations, of the smell of dead 
bodies, that lasted for hours.  He also reported the feeling 
that someone was tracking or pursuing him.  Outpatient 
treatment notes reflected the veteran's reports that he had 
become violent toward acquaintances and strangers during 
flashbacks.

On VA psychiatric examination in March 1995, the veteran 
reported extreme sleep disturbance, with increasingly 
frequent nightmares and flashbacks.  The veteran reported 
that he had a college degree, but that he had not worked 
steadily since 1986, and had not worked at all since 1992, as 
a result of both his PTSD symptoms and his alcoholism.  The 
examiner noted that the veteran had a paranoid and depressed 
manner, with evidence of impaired concentration.  The 
examiner noted that the veteran's lifestyle was one of 
alienation, social isolation, constant rage reactions, and 
extreme depression; such that the veteran lived "essentially 
as a hermit."  The examiner described the veteran's PTSD as 
chronic and severe.

In January 1995, a VA psychologist reported that 
psychological testing results suggested severe PTSD.  The 
veteran underwent VA inpatient treatment for PTSD in June 
through August 1995.  He was noted to be socially isolated, 
and guarded, with difficulty trusting treatment staff.

On VA examination in March 1997, the veteran reported that he 
lived in a trailer on his sister's property.  He reported 
that he attended group and individual therapy, and spent a 
lot of time at home alone.  Outpatient treatment notes 
reflect that the veteran receives medication for his PTSD.  
He has reported ongoing problems with nightmares, flashbacks, 
and depression.  Treatment staff noted that he isolated 
himself, and was not very communicative.  In a November 1997 
statement, the veteran wrote that he had nightmares every 
night, and had trouble sleeping.  He reported that he got 
very nervous, and that he could not go to movies, shopping 
malls, restaurants, or anywhere where there were people.  In 
July 1998, he wrote that his medication had been increased 
because of nightmares every night, daily flashbacks, and 
"hearing voices of my comrades calling me to go join them."  
In January 1999, he wrote that he had daily flashbacks, deep 
depression, and auditory hallucinations.  He reported that he 
could not get back to sleep after being awakened by 
nightmares.

On VA examination in May 1999, the veteran reported that he 
had nightmares, flashbacks, and intrusive thoughts about his 
Vietnam experiences.  He reported that he had significantly 
increased irritability, and occasional outbursts.  He 
reported that he had hypervigilance, increased startle 
response, and trouble sleeping.  He reported feeling 
depressed and anxious.  He reported that he had not worked 
since 1993, due to his inability to work with people.  The 
examiner found that the veteran had PTSD that caused him 
moderate social and occupational dysfunction.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.

The evidence is somewhat mixed as to the level of impairment 
produced by the veteran's PTSD.  While he has not worked for 
several years, the evidence leaves some difficulty in 
determining the relative contributions of his PTSD and his 
alcohol dependence to his occupational impairment.  The 
veteran has reported hallucinations and flashbacks, and 
occasional loss of control of his temper and actions.  Mental 
health professionals generally have found the veteran to be 
in contact with reality.  Both professional findings and the 
veteran's statements have indicated that, because of his PTSD 
symptoms, the veteran keeps himself very isolated, with 
almost no contact with other people.  His level of social 
isolation is consistent with the rating schedule criteria for 
a 100 percent rating.  As satisfaction of any one of the 
criteria may support a 100 percent rating (See Johnson, 
supra,) the Board finds that the evidence reasonably supports 
a grant of a 100 percent rating for PTSD under the former 
regulations.


The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In light of the Board's decision to grant a 100 percent 
rating for PTSD, no further action is warranted with respect 
to consideration of an extraschedular rating


ORDER

Entitlement to service connection for alcohol dependence, 
secondary to service-connected PTSD, is granted.

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

